office_of_chief_counsel number release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date uilc cc it a wta-n-131198-00 memorandum for mary engdahl from tax specialist sb_se tec lewis j fernandez deputy associate chief_counsel income_tax accounting subject federal emergency management agency fema payments for living expenses-cerro grande fire this technical assistance request is in response to your request for assistance dated date augmented by your request dated date regarding the tax treatment of certain payments that individuals in new mexico who suffered losses due to the cerro grande fire have received from fema or their insurers payments for losses are authorized by the cerro grande fire assistance act the act pub_l_no 114_stat_511 as discussed below some payments made under the act may also be authorized by the robert t stafford disaster and emergency assistance act u s c sec_5121 et seq the stafford act technical assistance does not relate to a specific case and is not binding on directors or their officers or area directors appeals as those terms are described in revproc_2001_2 sec_1 2001_1_irb_79 pincite this document is not to be cited as precedent issues is a payment for additional living_expenses occasioned by the loss of use of the recipient’s home while evacuated or as a result of the home’s destruction due to the fire included in the income of a recipient who wta-n-131198-00 collects such amount from his or her insurance_company collects such amount from fema in lieu of collecting from the insurance_company is uninsured or is underinsured conclusions a payment of living_expenses received from an individual’s insurer is excludable from gross_income under sec_123 to the extent that the household’s actual living_expenses incurred for the period of loss of use exceed the household’s normal living_expenses that would have been incurred for such period a payment of living_expenses received by an insured individual directly from fema in lieu of collecting from an insurance_company is also excludable from gross_income to the extent described in sec_123 and for payments by fema for living_expenses of a cerro grande fire claimant who is either uninsured or underinsured we believe the wise administration of the tax laws requires that the service not pursue inclusion of those payments in income so long as it is evident that the payments relate to necessary expenses directly attributable to the disaster facts the cerro grande fire resulted from a prescribed fire ignited on date by national park service fire personnel at the bandelier national monument new mexico the fire ultimately burned more than big_number acres in four counties and the pueblos of san ildefonso and santa clara and destroyed more than residential structures the severity of damage throughout northern new mexico resulted in a presidential disaster declaration fema-1329-dr fed reg date this notice indicated that funds allocable to the disaster housing program may be expended in providing assistance authorized under the robert t stafford disaster and emergency assistance act u s c sec_5121 et seq the stafford act in an effort to redress further the damage congress passed and on date president clinton signed the cerro grande fire assistance act during calendar_year fema issued interim final regulations now found pincite c f_r et seq wta-n-131198-00 and made partial payments on claims under authority of act sec_104 and of the regulations the stated purposes of the act are to compensate victims of the fire for injuries and to provide for expeditious consideration and settlement of claims for those injuries act sec_102 the act created within fema an office of cerro grande fire claims and requires that office to administer a program for fully compensating those who have suffered personal injury property losses business_losses and financial losses resulting from the fire the act limits payments to compensatory_damages measured by injuries suffered it does not permit payments for certain other types of damages including punitive_damages or interest before settlement an individual seeking compensation under the act for injuries resulting from the cerro grande fire makes a final and conclusive election not to file a claim against the united_states for those injuries under chapter of title united_states_code commonly known as the federal tort claims act or any other provision of law act sec_104 the act specifically mentions as a compensable loss a temporary living or relocation expense act sec_104 the act’s implementing regulations pincite c f_r et seq do not further discuss payment of temporary living or relocation expenses those regulations do however pincite c f_r dollar_figure deny compensation under the act for emergency costs that have been reimbursed under the individual and family grant program or any other fema individual assistance program which includes temporary housing assistance provided under the stafford act the cerro grande fire assistance act provides that the establishment of an office to receive process and pay claims under the act does not diminish fema’s ability to carry out its responsibilities under the stafford act u s c sec_5121 et seq sec_104 under sec_408 of the stafford act u s c sec_5174 the president acting through fema under subsection a may provide suitable rental or other temporary housing to persons who as a result of a major disaster require temporary housing under subsection b may provide assistance on a temporary basis to or on behalf of individuals and families who as a result of financial hardship caused by a major disaster have received written notice of dispossession or eviction from a residence and under subsection c may expend funds to restore to habitable condition owner-occupied private residential structures made uninhabitable by a major disaster payments under the stafford act are based on the recipient’s necessary expenses or serious needs created by disaster-related unlivability of a primary residence or other disaster-related displacement combined with a lack of insurance coverage c f_r b to avoid duplication of benefits the same section of the implementing regulations provides at paragraph d that insured applicants will receive assistance only if insurance benefits are significantly delayed exhausted or insufficient or if housing is not available in the local market assistance will be wta-n-131198-00 provided for up to months thus fema may have two statutory grants of authority to pay living_expenses as a result of this fire under the act payment on a claim shall be reduced by the insurance benefits or other_payments or settlement of any nature that were paid or will be paid with respect to the claim act sec_104 if an insurer or other third party pays any amount to a claimant to compensate for an injury described in the act the insurer or other third party shall be subrogated to any right that the claimant has to receive payment under this title or any other law under policies of the office of cerro grande fire claims at j a claimant may withdraw an insurance claim before any compensation is paid and receive compensation under the act for all damages law and analysis sec_61 of the internal_revenue_code provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived sec_262 provides that except as otherwise provided for in this chapter no deduction shall be allowed for personal living or family_expenses sec_1_262-1 further provides some examples of personal_living_and_family_expenses such as premiums_paid for life_insurance by the insured cost of insuring a dwelling owned and occupied by the taxpayer as a personal_residence and expenses of maintaining a household sec_123 provides a limited exclusion from income for certain amounts received under an insurance_contract as reimbursement for excess actual living_expenses sec_123 provides that in the case of an individual whose principal_residence is damaged or destroyed by fire storm or other_casualty or who is denied access to he principal_residence by governmental authorities because of the occurrence or threat of occurrence of such a casualty gross_income does not include amounts received by such individual under an insurance_contract which are paid to compensate or reimburse such individual for living_expenses incurred for himself and members of his household resulting from the loss of use or occupancy of such residence sec_123 limits the exclusion to amounts received by the taxpayer for living_expenses incurred during any period only to the extent the amounts received do not exceed the amount by which the actual living_expenses incurred during such period for himself and members of his household resulting from the loss of use or occupancy of their residence exceed the normal living_expenses which would have been incurred for himself and members of his household during such period the increase in wta-n-131198-00 living_expenses is determined when the taxpayer regains use of a principal_residence rather than at the end of each intervening tax_year see revrul_93_43 1993_2_cb_69 sec_1_123-1 of the income_tax regulations provides that the portion of any insurance recovery for increased living_expenses which exceeds the limitation set forth in sec_123 shall be included in gross_income under sec_61 of the code sec_1_123-1 of the income_tax regulations explains that the excludable amount generally represents such excess expenses_incurred by reason of the casualty or threat thereof for renting suitable housing and for extraordinary expenses for transportation food utilities and miscellaneous services during the period of repair or replacement of the damaged principal_residence or denial of access by governmental authority sec_1_123-1 explains that the actual living_expenses are the reasonable and necessary expenses_incurred as a result of the loss of use or occupancy of the principal_residence to maintain the insured and members of his household in accordance with their customary standard of living this generally includes the costs during the loss period of temporary housing utilities furnished at the place of temporary housing meals obtained at restaurants which customarily would have been prepared in the residence transportation and other miscellaneous services sec_1_123-1 specifies that if any normal living expense is not incurred or is reduced this must be taken into account in determining the excludable amount issue the amounts paid to recipients who collect only their additional living_expenses from their insurance_company because of the loss of use of their home due to the fire are received under an insurance_contract accordingly such amounts are excluded from gross_income as provided in sec_123 the specific amount excludable is determined under sec_123 as described above if the amount an individual receives from the insurance_company for actual living_expenses incurred during loss of use of the home exceeds the amount the individual may exclude the excess must be included in gross_income this conclusion is based in part on our understanding that the stafford act generally does not permit payment of benefits to insured applicants except in extraordinary circumstances wta-n-131198-00 issue insurance_companies paying claims for additional living_expenses under policy provisions are subrogated to the claims of the insured and fema will ultimately bear the responsibility for the claim whether paid directly to claimants or indirectly to insurers or others subrogated to the rights of such claimants perhaps in light of this the policies of the office paying these claims state that individuals who have not collected from their insurance_companies may proceed directly to claim compensation from fema for this reason we believe that the tax consequences to an insured individual of receiving payments from fema as opposed to from the individual’s insurer should not be distinguished thus insured individuals who obtain payment within the limits of their policies directly from fema should apply the provisions of sec_123 to exclude some or all of those payments again this conclusion is based in part on our understanding of fema’s administration of the two acts with regard to the insured issues sec_123 excludes from income certain payments received under the recipient’s own insurance_policy this exclusionary provision is inapplicable to uninsured individuals who receive additional living expense reimbursements from fema and to payments received by underinsured individuals to the extent their insurance policies would not have covered the increased living_expenses incurred due to the fire the law requires that exclusions from income generally are strictly construed 499_us_573 thus we believe that sec_123 does not apply to payments of living_expenses received by uninsured and underinsured individuals from fema under the act’s authority the payments by fema cover expenses that by virtue of sec_262 are not deductible as family living or personal expenses see revrul_59_398 1959_2_cb_76 payments for living_expenses not falling within sec_123 appear to be taxable 46_tc_751 aff’d 387_f2d_420 8th cir 54_tc_1745 after concluding that on a plain reading the exclusion in sec_123 is not available to exclude any amount received for living_expenses by the underinsured and uninsured we carefully and exhaustively searched for another exclusionary provision of law or doctrine that could be available to assist those uninsured and underinsured individuals who were damaged by this tragic circumstance as we have noted the cerro grande fire assistance act is not the only authority fema may exercise in responding to the cerro grande fire in addition to its authority to pay temporary_living_expenses under the act fema is authorized under the stafford act to provide housing assistance on a wta-n-131198-00 temporary basis not exceeding months in this regard we have considered whether the general welfare exception a narrowly-construed administrative exception to the broad sweep of sec_61 might apply in these circumstances in applying the general welfare exception the internal_revenue_service has held that payments under legislatively provided social benefit programs for the promotion of general welfare are not includable in an individual’s gross_income in determining whether the general welfare exception applies to particular payments the internal_revenue_service generally requires that the payments be made from a governmental general welfare fund be for the promotion of the general welfare ie on the basis of need rather than to all residents without regard to for example financial status health educational background or employment status and not be made with respect to services rendered by the recipients for example in revrul_76_144 1976_1_cb_17 the service held that a grant not exceeding dollar_figure under the disaster relief act of to help an individual or family affected by a disaster to meet extraordinary disaster-related necessary expenses or serious needs eg medical or dental housing personal_property transportation and funeral_expenses is in the interest of the general welfare and not includable in the recipient’s gross_income under sec_61 the grant program considered in that ruling was intended to assist individuals and families unable to meet such expenses through other governmental assistance or from other means but was not intended to indemnify all disaster losses or to purchase items and services that may generally be characterized as nonessential luxury or decorative unlike the situation in revrul_76_144 the cerro grande fire assistance act appears intended to provide compensation_for and a comprehensive resolution of all losses or injuries from the fire specified in the act without regard to the recipient’s other resources in addition claims under the act constitute a final and conclusive election not to file a claim against the united_states for those injuries under the federal tort claims act we are not aware of a situation in which the service has applied the general welfare exception to payments that are a comprehensive resolution of the recipients’ claims conditioned on recipients’ relinquishing their right to bring legal action against a governmental entity they may allege is a tortfeasor therefore it appears that the better rule to apply in this situation is that the receipt of payments from fema for living_expenses is a substitute for a judgment for those amounts against the united_states or a settlement in like amount with the united_states for damages caused by the government 313_us_28 144_f2d_110 1st cir the taxation of damages received is generally determined by the tax treatment of the payments for which they are a substitute wta-n-131198-00 nevertheless we believe the fact that living_expenses could be paid to the uninsured and underinsured pursuant to fema’s authority under the stafford act make the taxation of these specific payments an exceedingly close question an impartial finder of fact could reasonably find that the payments are made under fema’s disaster relief authority and are payments for the promotion of the general welfare we find an added hazard in the fact that under what we believe is the technically correct analysis set forth above similarly situated individuals may be faced with diametrically opposite tax consequences depending upon whether the individuals are insured on the one hand or are underinsured or uninsured accordingly we believe that it would be inadvisable to pursue this issue for payments within the stafford act authority in circumstances like those described in revrul_76_144 involving payments covering disaster-related necessary expenses or serious needs during the repair or replacement of the damaged residence we believe it would be appropriate for service officials to indicate publicly that the service generally will not require inclusion in income with respect to fema’s living expense payments to cerro grande fire assistance act claimants at least during the period of the stafford act authority to make such payments so long as it is evident that the payments relate to necessary or additional expenses directly attributable to the disaster we believe however that the service need not apply this advice not to require inclusion if amounts are received for luxuries or for normal living_expenses of an individual who has abandoned efforts to re-occupy a dwelling comparable to the one whose occupancy or use was denied by the fire even if excluded from income however to the extent that payments compensate the recipients specifically for medical_expenses the payments do reduce the amount of the recipients’ deductions under sec_213 for such expenses see rev_rul we hope this letter is helpful if you have any further questions please contact george baker at
